Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Chesire on 8/18/21.

The application has been amended as follows: 
Claim 36. An aqueous coating composition comprisingan aqueous carrier and a water insoluble α-(1,3[Wingdings font/0xE0]glucan) polymer having 90% or greater α-1,3 glycosidic linkages 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US20160326268 is regarded as the closest prior art of record. 

Although ‘286 teaches a PTFE or silicone substrate, ‘286 does not teach a cellulose substrate as claimed in claim 20 and claim 38. 
Although ‘286, paragraph 33 of the PGPUB, teaches the concentration of dispersed glucan used was limited only by what was passable through the homogenizer, which in our case was roughly 5% solid content by weight, ‘286 does not teach an aqueous composition comprising a water insoluble α-(1,3[Wingdings font/0xE0]glucan) polymer having 90% or greater α-1,3 glycosidic linkages and an aqueous carrier, wherein the aqueous carrier comprises less than or equal to 60% by weight of the total weight of the aqueous coating composition as claimed in claim 36. 

Further, US4072567 teaches paper- and gas chromatographies. From the results, the linkage proportions of the glucose residues in the water-insoluble glucan are non-reducing terminal residues, 16.2%; alpha- (1[Wingdings font/0xE0]3)-linkage residues, 36.1%; alpha-(1[Wingdings font/0xE0]6)-linkage residues, 24.9%; alpha-(1[Wingdings font/0xE0]4)-linkage residues, 6.8%; and alpha-(1[Wingdings font/0xE0]3)- and alpha-(1[Wingdings font/0xE0]6)-branched linkages residues 16.0%. From the fact that if the proportion of non-reducing terminal glucose residues is assigned 2 the above proportions will be approximately 4:3:1:2, the repeated unit of glucose residues in the water-insoluble glucan is assumable as being 12.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/18/21